PRICE, Judge.
This is an appeal from a Judgment of the Circuit Court of Calhoun County denying appellant’s discharge in a habeas corpus proceeding.
*587I't appears from tlic trial court’s order and the certificate of the judge that the hearing was upon the appellant’s petition and the réturn of the Sheriff of Calhoun County. The return asserts that the petitioner was held under the authority of a rendition warrant issued by the Governor of Alabama upon requisition of the Governor of Mississippi and that a copy of the said rendition warrant and a copy of the requisition are attached to and made a part of the return.
The rendition warrant of the Governor of Alabama.recites:'
“Whereas, His' Excellency, Ross R. Barnett, Governor of the State of Mississippi, by requisition dated the 28th day of December, 1961, has demanded of me, as Governor of the State of Alabama, the surrender of Cecil Chavers who, it appears, is charged by affidavit and warrant, in the County of Greene in said State, with the crime of burglary and grand larceny, as shown by affidavit and warrant (a duly certified copy of which affidavit and warrant accompanied said requisition) and it appearing that Cecil Chavers has fled from justice in said State and taken refuge in the State of Alabama.”
The requisition of the Governor of Mississippi shows:
“Whereas, It appears by the annexed copy of an affidavit & related papers which is hereby certified to be authentic, that Cecil Chavers stands charged with the crime of Burglary and Grand Larceny committed in the County of Greene in this State, and it has been represented to me that he has fled from this State and has taken refuge in the State of Alabama.”
Counsel for petitioner objected to the court’s considering the rendition warrant and the requisition on the grounds that the affidavit and warrant was not attached to the request of the Governor of Mississippi. The court overruled the objection.
It is well settled that where, as here, the rendition warrant recites the essentiál' jurisdictional facts, the presumption is that the Governor issued his warrant upon proper authority, and in order to make out á prima facie case for petitioner’s detention it is not required that the return be accompanied by a certified copy of the accusation from the demanding state. Morrison v. State, 258 Ala. 410, 63 So.2d 346; State v. Smith, 32 Ala.App. 651, 29 So.2d 438; Clayton v. State, 33 Ala.App. 371, 33 So.2d 750.
Petitioner recognizes the foregoing principle, but insists that by attaching to the return the requisition of the Governor of Mississippi without also attaching a' copy of the affidavit the respondent contradicted the prima facie showing made by the rendition warrant. His argument is based upon the theory of our decisions to the effect that where the state introduces into evidence, in addition to the rendition warrant, the requisition of the governor of the demanding state, and it shows on its -face that it was insufficient upon which to predicate the rendition warrant the petitioner should be discharged. The cases cited and relied on by petitioner are as follows: Kelley v. State, 30 Ala.App. 21, 200 So. 115: Pierce v. Holcombe, 37 Ala.App. 305, 67 So.2d 278.
The requisition of the Governor of Mississippi was in proper form. The absence of an affidavit did not tend to negative the prima facie case made by the recitals of the rendition warrant. State v. Smith, supra; Clayton v. State, supra; Blanton v. State, 35 Ala.App. 591, 50 So.2d 786.
The record contains the following:
“Comes now the petitioner, Cecil Chavers, and demands the right to inspect the requisition of the Governor of the State of Mississippi and the accompanying paper for extradition of your petitioner to the State of Mississippi.”
*588Counsel made no reference in his brief to the demand for inspection of the paper accompanying the requisition, but we think it well to point out that the demand is dated January 30th, the day of the hearing. It was not shown the state was given notice to produce the affidavit, nor was it shown the state had it in court. Moreover, the court’s ruling was not invoked on the demand and there was no request for a continuance for the purpose of securing a copy of the affidavit, therefore, the matter is not presented for our review.
Affirmed.